991 A.2d 212 (2010)
201 N.J. 411
In the Matter of Jeffery L. KRAIN, an Attorney at Law.
Nos. D-64 September Term 2009, 065401
Supreme Court of New Jersey.
January 27, 2010.

ORDER
This matter having been duly presented to the Court, it is ORDERED that JEFFERY L. KRAIN of BRIGANTINE, who was admitted to the bar of this State in 1978, and who was suspended from the practice of law for a period of one year effective November 18, 2008, by Order of this Court filed December 4, 2009, be restored to the practice of law, effective immediately.